MAG SILVER CORP. (An exploration stage company) Consolidated Interim Financial Statements (Unaudited) For the nine month period ended Sept. 30, 2007 Filed: November 14, 2007 A copy of this report will be provided to any shareholder who requests it VANCOUVER OFFICESuite 328 550 Burrard Street Vancouver, BC V6C 2B5 604 630 1399phone 866 630 1399toll free604 484 4710fax TSX:MAG AMEX:MVGwww.magsilver.com info@magsilver.com MAG SILVER CORP. (An exploration stage company) Consolidated Balance Sheets (expressed in Canadian dollars) Sept. 30, 2007 Dec. 31, 2006 ASSETS (unaudited) (audited) CURRENT Cash and cash equivalents $ 19,737,071 $ 3,506,930 Accounts receivable (Note 11) 718,725 273,035 Interest receivable 485,760 115,227 Prepaid expenses 55,892 40,965 TOTAL CURRENT ASSETS 20,997,448 3,936,157 EQUIPMENT AND LEASEHOLDS (Note 3) 23,152 31,332 MINERAL & SURFACE RIGHTS (Note 7) 8,420,300 5,504,137 DEFERRED EXPLORATION COSTS (Note 7 a) 13,843,440 9,458,932 TOTAL ASSETS $ 43,284,340 $ 18,930,558 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 1,096,192 $ 350,368 Due to Peñoles (Note 7) 2,928,000 - TOTAL LIABILITIES 4,024,192 350,368 SHAREHOLDERS' EQUITY Share capital (Note 4) Authorized - unlimited common shares, without par value Issued and outstanding at Sept. 30, 2007 - 43,526,396 common shares (December 31, 2006 - 37,928,610 ) 46,372,620 23,433,942 Contributed surplus (Note 5) 5,585,715 3,059,194 Deficit (12,698,187 ) (7,912,946 ) TOTAL SHAREHOLDERS' EQUITY 39,260,148 18,580,190 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 43,284,340 $ 18,930,558 CONTINUING OPERATIONS (Note 1) ON BEHALF OF THE BOARD (Signed) Dan MacInnis Dan MacInnis, Director (Signed) R. Michael Jones Michael Jones, Director See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Loss and Comprehensive Loss (expressed in Canadian dollars) For the For the For the For the three month three month nine month nine month period ended period ended period ended period ended Sept. 30, Sept. 30, Sept. 30, Sept. 30, 2007 2006 2007 2006 EXPENSES Accounting and audit $ 96,597 $ 23,048 $ 131,542 $ 127,107 Amortization 3,586 4,399 10,471 12,421 Bank charges and interest 513 288 1,832 1,444 Filing and transfer agent fees 58,504 5,223 136,893 33,109 Foreign exchange (gain) loss (655 ) 4,949 16,358 22,737 Legal 24,597 8,797 153,978 65,415 Management and consulting fees 171,988 107,593 594,532 357,378 Non-resident corporation tax - - - 8,370 Property investigation expense 44,591 - 44,591 - Shareholder relations 54,624 76,889 293,531 203,479 Stock compensation expense - 234,592 2,747,555 1,954,298 Telephone and office 86,112 68,942 279,596 276,901 Travel 22,026 84,740 151,750 149,705 562,483 619,460 4,562,629 3,212,364 LOSS BEFORE THE FOLLOWING (562,483 ) (619,460 ) (4,562,629 ) (3,212,364 ) INTEREST INCOME 211,108 48,664 527,665 164,186 MINERAL PROPERTY COSTS WRITTEN OFF - - (750,277 ) - NET LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ (351,375 ) $ (570,796 ) $ (4,785,241 ) $ (3,048,178 ) BASIC AND DILUTED LOSS PER SHARE $ (0.01 ) $ (0.02 ) $ (0.12 ) $ (0.08 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 43,613,863 37,163,688 41,573,736 36,869,098 See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Shareholders' Equity (expressed in Canadian dollars) Deficit accumulated Common shares Shares Special during the Total without par value allotted but warrants Contributed exploration shareholders' Shares Amount not issued Number Amount Surplus stage equity Balance, December 31, 2005 36,191,648 20,812,185 - - - 915,979 (4,046,379 ) 17,681,785 Issued for cash (Note 4 (a)) 245,716 577,433 - 577,433 Issued to obtain mineral property option rights 85,043 204,431 - 204,431 Warrants exercised 944,503 1,275,079 - 1,275,079 Stock options exercised 461,700 564,814 - - - (197,944 ) - 366,870 Stock options granted - 2,341,159 - 2,341,159 Net loss - (3,866,567 ) (3,866,567 ) Balance, December 31, 2006 37,928,610 23,433,942 - - - 3,059,194 (7,912,946 ) 18,580,190 Issued for cash (Note 4 (a)) 2,760,000 18,681,498 - 18,681,498 Warrants exercised 2,646,986 3,629,656 - 3,629,656 Stock options exercised 315,300 627,524 - - - (221,034 ) - 406,490 Stock options granted - 2,747,555 - 2,747,555 Net loss - (4,785,241 ) (4,785,241 ) Balance, September 30, 2007 43,650,896 $ 46,372,620 $ - - $ - $ 5,585,715 $ (12,698,187 ) $ 39,260,148 See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Consolidated Statements of Cash Flows (expressed in Canadian dollars) For the For the For the For the three month three month nine month nine month period ended period ended period ended period ended Sept. 30, Sept. 30, Sept. 30, Sept. 30 2007 2006 2007 2006 OPERATING ACTIVITIES Loss for the period $ (351,375 ) $ (570,796 ) $ (4,785,241 ) $ (3,048,178 ) Items not involving cash: Amortization 3,586 4,399 10,471 12,421 Mineral property costs written-off - - 750,277 - Non-cash stock compensation expense - 234,592 2,747,555 1,954,298 Changes in operating assets and liabilities Accounts receivable (213,744 ) (104,644 ) (445,690 ) (174,099 ) Interest receivable (192,772 ) (14,800 ) (370,533 ) (79,588 ) Prepaid expenses 28,557 (78,920 ) (14,927 ) (70,838 ) Accounts payable and accrued liabilities (383,925 ) (5,877 ) (129,176 ) 77,132 (1,109,673 ) (536,046 ) (2,237,264 ) (1,328,852 ) INVESTING ACTIVITIES Purchase of equipment and leasehold improvements (642 ) (2,353 ) (2,291 ) (8,238 ) Mineral rights (280,765 ) (163,705 ) (772,224 ) (203,602 ) Deferred exploration costs (1,084,264 ) (952,267 ) (3,475,724 ) (2,980,132 ) (1,365,671 ) (1,118,325 ) (4,250,239 ) (3,191,972 ) FINANCING ACTIVITIES Issue of share capital 275,695 358,331 22,717,644 1,572,132 275,695 358,331 22,717,644 1,572,132 (DECREASE) INCREASE IN CASH (2,199,649 ) (1,296,040 ) 16,230,141 (2,948,692 ) CASH AND EQUIVALENTS, BEGINNING OF PERIOD 21,936,720 5,907,541 3,506,930 7,560,193 CASH AND EQUIVALENTS, END OF PERIOD (Note 2 (d)) $ 19,737,071 $ 4,611,501 $ 19,737,071 $ 4,611,501 NON CASH INVESTING AND FINANCING ACTIVITIES Exploration expenditures financed by amount due to Peñoles $ 2,155,500 $ - $ 2,928,000 $ - Issue of shares in exchange for mineral property option rights $ - $ 149,431 $ - $ 149,431 See accompanying notes to the consolidated financial statements. MAG SILVER CORP. (An exploration stage company) Notes to the Consolidated Financial Statements 1.CONTINUING OPERATIONS The Company was incorporated under the Company Act (British Columbia) on April 21, 1999 and its shares were listed on the TSX Venture Exchange on April 21, 2000. The Company is an exploration company working on mineral properties it has staked or acquired by way of option agreement principally in Mexico. The Company has not yet determined whether these mineral properties contain any economically recoverable ore reserves. The Company defers all acquisition, exploration and development costs related to the properties on which it is conducting exploration. The recoverability of these amounts is dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete the development of the interests, and future profitable production, or alternatively, upon the Company’s ability to dispose of its interests on a profitable basis. These consolidated financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assume that the Company will realize its assets and discharge its liabilities in the normal course of business for the foreseeable future. The Company has incurred losses from inception and does not currently have the financial resources to sustain operations in the long-term. The Company’s ability to continue as a going concern is dependent upon its ability in the future to achieve profitable operations and, in the meantime, to obtain the necessary financing to meet its obligations and repay its liabilities when they become due. External financing, predominantly by the issuance of equity to the public, will be sought to finance the operations of the Company. Although the Company has taken steps to verify title to the properties on which it is conducting exploration and in which it has an interest, in accordance with industry standards for the current stage of exploration of such properties, these procedures do not guarantee the Company’s title. Property title may be subject to unregistered prior agreements and non-compliance with regulatory requirements. MAG SILVER CORP. (An exploration stage company) Notes to the Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES These financial statements have been prepared in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”) and include the following significant policies outlined below. (a)Principles of consolidation The financial statements of entities which are controlled by the Company through voting equity interests, referred to as subsidiaries, are consolidated.Entities which are jointly controlled, referred to as joint ventures, are proportionately consolidated.Variable interest entities (“VIEs”), which include, but are not limited to, special purpose entities, trusts, partnerships, and other legal structures, as defined by the Accounting Standards Board in Accounting Guideline (“AcG”) 15, Consolidation of Variable Interest Entities (“AcG15”), are entities in which equity investors do not have the characteristics of a “controlling financial interest” or there is not sufficient equity at risk for the entity to finance its activities without additional subordinated financial support.VIEs are subject to consolidation by the primary beneficiary who will absorb the majority of the entities’ (a)Principles of consolidation (continued) expected losses and/or expected residual returns.The Company does not believe that it has any VIEs subject to consolidation.All significant intercompany balances and transactions have been eliminated upon consolidation.The principal subsidiary at June 30, 2007 is Minera Los Lagartos, S.A. de C.V. which holds several properties in Mexico. (b)Measurement uncertainty The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenditures during the reported period. Significant estimates used in preparation of these financial statements include estimates of the net realizable value of mineral properties and deferred exploration costs, asset retirement obligations, stock based compensation, income tax provisions and contingencies. Actual results may differ from those estimated. (c)Asset retirement obligations The Company records the present value of asset retirement obligations including reclamation costs when the obligation is incurred and it is recorded as a liability with a corresponding increase in the carrying value of the related mining assets.The carrying value is amortized over the life of the related mining asset on a units-of-production basis commencing with initial commercialization of the asset.The liability is accreted to the actual liability on settlement through charges each period in the statement of operations. MAG SILVER CORP. (An exploration stage company) Notes to the Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) (d)Financial instruments The carrying values of cash and cash equivalents, accounts receivable, interest receivable, accounts payable, accrued liabilities and amounts due to Peñoles reported in the balance sheet approximate their respective fair values. Price risk is the risk that the value of the Company’s financial instruments will vary because of fluctuations in foreign exchange rates and the degree of volatility of these rates.Certain of the Company’s accounts receivable, accounts payable and accrued liabilities are denominated in Mexican pesos.The Company does not use any derivative instruments to reduce its exposure to fluctuations in foreign exchange rates. (e)Cash and cash equivalents Cash and cash equivalents consist of cash and short-term money market instruments which are readily convertible into cash and have original maturities of 90 days or less.The Company holds no asset backed commercial paper. Details of cash and cash equivalents are as follows: Sept. 30, 2007 Dec. 31, 2006 Cash $ 611,821 $ 406,930 Short-term deposits 19,125,250 3,100,000 $ 19,737,071 $ 3,506,930 (f)Mineral rights and deferred exploration costs The Company is in the exploration stage with respect to its activities and accordingly follows the practice of capitalizing all costs relating to the acquisition, exploration and development of its mining rights and crediting all revenues received against the cost of the related interests. At such time as commercial production commences, these costs will be charged to operations on a units-of-production method based on proven and probable reserves. The carrying values related to abandoned interests are charged to operations at the time of any abandonment. Mineral rights include costs to acquire options to acquire interests in unproven mineral properties. Deferred exploration costs include direct exploration costs incurred by the Company in its effort to determine the existence of economically mineable ore including the cost of feasibility studies. Management reviews the carrying value of mineral rights and deferred exploration costs at least quarterly for evidence of impairment. This review is generally made with reference to the timing of exploration work, work programs proposed, exploration results achieved by the Company and by others in the related area of interest, and an assessment MAG SILVER CORP. (An exploration stage company) Notes to the Consolidated Financial Statements 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) of the likely results to be achieved from performance of further exploration. When the results of this review indicate that a condition of impairment exists, the Company estimates the net recoverable amount of the deferred exploration costs and related mining rights by reference to the potential for success of further exploration activity and/or the likely proceeds to be received from sale or assignment of the rights. When the carrying values of mining rights or deferred exploration costs are estimated to exceed their net recoverable amounts, a provision is made for the decline in value. (g)Equipment and leaseholds Equipment and leaseholds are recorded at cost and are amortized on the declining balance basis at the following annual rates: Computer equipment and software30% Field equipment30% The leasehold improvements are depreciated on a straight-line basis to amortize the costs over the three year term of the related lease. (h)Income taxes Future income taxes relate to the expected future tax consequences of differences between the carrying amount of balance sheet items and their corresponding tax values.Future tax assets, if any, are recognized only to the extent that, in the opinion of management, it is more likely than not that the future income tax assets will be realized.Future income tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of substantive enactment. (i)Foreign exchange translation The accounts of the Company’s foreign operations are considered to be integrated with the operations of the Company and are translated into Canadian dollars as follows: · monetary assets and liabilities at the rate prevailing at the balance sheet date; · non-monetary assets and liabilities at historical rates; and · income and expenses at the average rate in effect during the year. The resulting translation adjustment is included as a component of foreign exchange (gain) loss on the statement of operations. (j)Stock-based compensation The fair value of all stock-based compensation and other stock-based payments are estimated using the Black-Scholes option valuation model and are recorded in operations over their vesting periods. MAG SILVER CORP. (An exploration stage company) Notes to the Consolidated Financial Statements 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) The total compensation expense recognized in the statement of operations for share purchase options granted during the nine months ended September 30, 2007 amount to $2,747,555 (2006 - $1,954,298). Please refer to Note4(b) for a summary of stock options granted in the current year and the related valuation assumptions. (k)Earnings (loss) per common share Basic earnings (loss) per share calculations are based on the weighted average number of common shares outstanding. The Company uses the treasury stock method for the calculation of diluted earnings per share. Diluted earnings per share are computed using the weighted average number of common and common equivalent shares outstanding during the year. Common equivalent shares consist of the incremental common shares upon the assumed exercise of stock options and warrants, but are excluded from the computation if their effect is anti-dilutive. Potentially dilutive securities totalling 4,796,000 for the nine months ended September30, 2007 (3,422,500 and 1,373,500 shares arising from outstanding and exercisable stock options and share purchase warrants, respectively) and 5,920,487 shares for the nine months ended September 30, 2006 (2,842,500 and 3,077,987 shares arising from outstanding exercisable stock options and share purchase warrants, respectively) were not included as their effect would be anti-dilutive. (l)Comprehensive Income Effective January 1, 2007, the Company adopted CICA Handbook Section 1530,
